DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dayan et al. (WO 2019092499 A1) in view of Vermeulen et al. (WO 2008069811 A1).
Regarding Claim 1, Ben Dayan teaches:	
A system, comprising: 	
a plurality of object block stores; and a store management system configured to:  - [Ben Dayan [0015] and [0075] disclose management of a storage system including a plurality of data blocks. See also [0098]-[00100]]
access a first bucket including a first storage class bucket tag identified by a first key-value pair corresponding to a first one of the plurality of object block stores with a first storage class; 	 - [Ben Dayan [0083] and [0094] teach utilizing a hash key (key-value pair) to select a bucket stored within one of a plurality of storage tiers such as the upper (first) tier.]
and write a first data object to the first one of the plurality of object block stores with the first storage class, - [Ben Dayan [0073] teaches PUT commands which write data into storage.]
 wherein: the first one of the plurality of object block stores with the first storage class is represented by the first bucket; and the first one of the plurality of object block stores with the first storage class is configured to store the first data object according to the first storage class specified by the first storage class bucket tag. - [Ben Dayan [0046]-[0047] and [0094] wherein the storage tier dictates which 
Ben Dayan teaches a tiered-based storage system that utilizes key value pairs to access storage buckets; and further discloses maintaining metadata indicating characteristics of each bucket (see Ben Dayan [0033] and [0038]-[0040]).  Ben Dayan is silent on the buckets including storage class bucket tags which are utilized to access the buckets with the hash keys; however, Vermeulen [0048] teaches that the metadata included in a bucket may include aspects/properties of that bucket as well as unique identifying tags to identify that bucket.  	
Both Ben Dayan and Vermeulen represent works within the same field of endeavor, namely storage system access and management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ben Dayan in view of Vermeulen as it represents a combination of known prior art elements (the system of Ben Dayan and the bucket metadata of Vermeulen) according to known methods (utilizing the metadata and unique identifiers stored within the buckets to perform the hash key key-value pair identification and access to the given bucket) to yield the predictable results of improving access reliability for a multi-client environment by maintaining the access identifiers for each bucket locally within that bucket.	
The reasons for obviousness for claims 2-20 are the same as those presented for claim 1 above.	

Claims 8 and 15 present the same subject matter presented in claim 1 represented in differing statutory categories.  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	
	
	
Regarding Claim 2, Ben Dayan and Vermeulen further teach:	
The system of claim 1, wherein the store management system is further configured to: receive, at the store management system, the first key-value pair specifying a requirement of the first data object;	 - [Ben Dayan [0083] as per claim 1 above.]
and create the first bucket identified by the first storage class bucket tag, wherein the first bucket corresponds to the first one of the plurality of object block stores with the first class according to the requirement of the first data object.	 - [Ben Dayan [0081]-[0084] teaches creating a new bucket associated with the hash key in the event that existing buckets are full.]

Claims 9 and 16 present the same subject matter presented in claim 2 dependent from claims 8 and 15 (respectively).  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	
	
Regarding Claim 3, Ben Dayan and Vermeulen further teach:	
The system of claim 1, wherein the store management system is further configured to receive the first data object and a first store capability object tag specifying the first bucket and a first store capability. - [Ben Dayan [0040], [0046]-[0047], [0083], and [0094] demonstrates that the current state of an object may determine its storage requirements and thus which bucked it should be routed to.  See also Vermeulen [0048] and Ben Dayan [0055]-[0057].]

Claims 10 and 17 present the same subject matter presented in claim 3 dependent from claims 8 and 15 (respectively).  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	
	
Regarding Claim 4, Ben Dayan and Vermeulen further teach:	
The system of claim 3, wherein: the store management system is further configured to: define a second bucket including a second storage class bucket tag identified by a second key-value pair corresponding to a second one of the plurality of object block stores with a second store capability; and write a second data object to the second one of the plurality of object block stores;	the second one of the plurality of object block stores is represented by the second bucket;	and the second one of the plurality of object block stores is configured to store the second data object according to the second store capability specified by the second storage class bucket tag. - [The Examiner notes that the limitations presented in claim 4 are the same as those presented in claims 1 above only directed towards a second bucket associated with a second storage class. Ben Dayan [0094] as above demonstrates that there may be an upper and lower tier of data; thus Ben Dayan and Vermeulen teach all of the limitations of claim 4 in the same manner as demonstrated above.]

Claims 11 and 18 present the same subject matter presented in claim 4 dependent from claims 10 and 17 (respectively).  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	
	
Regarding Claim 5, Ben Dayan and Vermeulen further teach:	
The system of claim 4, wherein the second data object further includes a second store capability object tag identified by the second key-value pair corresponding to the second one of the plurality of object block stores with differing storage classes. - [Ben Dayan [0094] as above demonstrates that there may be an upper and lower tier of data. Thus, the teachings of Ben Dayan and Vermeulen as applied to claim 3 to the first storage class apply similarly to the second storage class.]

Claims 12 and 19 present the same subject matter presented in claim 5 dependent from claims 11 and 18 (respectively).  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	
	


Regarding Claim 6, Ben Dayan and Vermeulen further teach:	
The system of claim 1, wherein the plurality of object block stores with differing storage classes of the plurality of object block stores includes classes of one or more of: an access speed of the plurality of object block stores; a storage capacity of the plurality of object block stores; a latency of the plurality of object block stores;	and a storage type of the plurality of object block stores. - [Ben Dayan [0047] and [0049]-[0052] demonstrates different storage types, access speeds/latencies, and device types.]

Claims 13 and 20 present the same subject matter presented in claim 6 dependent from claims 8 and 15 (respectively).  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	
	
Regarding Claim 7, Ben Dayan and Vermeulen further teach:	
The system of claim 1, wherein the plurality of object block stores with differing storage classes of the plurality of object block stores includes capabilities of a solid-state drive (SSD) and a hard disk drive (HDD). - [Ben Dayan [0049]-[0052] where the different tiers comprise SSD's, magnetic disks (HDD's), and magnetic tape among other technologies.]

Claim 14 presents the same subject matter presented in claim 6 dependent from claims 8.  As such, they are rejected by Ben Dayan and Vermeulen in the same manner.	

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138